Order

PER CURIAM.
Appellant R.P. (Mother) appeals the juvenile court’s judgment terminating her parental rights to her children S.P. and A.P. Mother claims that the court abused its discretion in finding that termination was in the children’s best interests.
Having carefully considered the contentions on appeal, we find no grounds for *333reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).